Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-6, 8-12, and 17 are now directed to an allowable product. Claims 13-14 are dependent upon allowable claim 1 and thus are rejoined.  Pursuant to the procedures set forth in MPEP § 821.04(B), claim 15, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 02/27/2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Roy D. Gross on 03/28/2022.

The application has been amended as follows: 

Claim 1. (Currently Amended) A composition comprising (a) a mineral particle having a diameter in the range of 50 microns to 2,000 microns and endothelial cells and mesenchymal cells organized in 2 or more cell layers, wherein said 2 or more cell layers are attached to said mineral particle, wherein at least 1x103 endothelial and mesenchymal cells occupy 1 mg of said mineral particle, and (b) an injectable medium comprising hyaluronic acid and liquid solution, wherein said hyaluronic acid is present in an amount of 0.05% to 5% by weight of said injectable medium, said liquid solution comprises a physiological salt buffer, wherein said (a) is dispersed in said (b).


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest a composition comprising (a) a mineral particle having a diameter in the range of 50 microns to 2,000 microns and endothelial cells and mesenchymal cells organized in 2 or more layers, wherein the layers are attached to the mineral particle, wherein at least 1,000 endothelial cells and mesenchymal cells occupy 1 mg of the mineral particle and (b) an injectable medium comprising 0.05% to 5% by weight of hyaluronic acid and a liquid solution comprising a physiological salt buffer wherein the mineral particle and cells are dispersed in the injectable medium. The closest prior art are Guelcher et al (WO 2012/134540), Yang et al (US 2007/0190101), Meretzki (US 2012/0003185) and Duttenhoefer (European cells and Materials 2013) , none of which teach or suggest to combine all the claimed limitations into one composition.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 1-6, 8-15 and 17 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347. The examiner can normally be reached 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632



/LAURA SCHUBERG/Primary Examiner, Art Unit 1632